DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art as to Oudemans (U.S. 2012/0279734) discloses a towed agricultural implement comprising: a main chassis member (28), and a moveable arm (34) located on each side of the main chassis member (28) for carrying at least one working implement (30), each moveable arm being (34) moveable between a working position and a transport position, the main chassis member having a support device configured to attach to a three point hitch of a tow vehicle; however Oudemans fails to discloses the support device comprising left and right lower attachment points and a central upper attachment point for attaching to an upper mounting point of the three point hitch, wherein each of the left and right attachment points is mounted on an articulating arm connected to the main chassis member, the main chassis member further comprising a regulating control apparatus configured to releasably secure a free end of each articulating arm in an operative position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        June 2, 2022